     Case 3:21-cv-00253-MMD-WGC Document 15 Filed 08/16/21 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                          DISTRICT OF NEVADA


GAETAN PELLETIER,                    )              3:21-cv-00253-MMD-WGC
                                     )
                        Plaintiff,   )              MINUTES OF THE COURT
        vs.                          )
                                     )              August 16, 2021
PAUL BOTTARI dba BOTTARI REALTY, )
and MICHAEL RODRIGUEZ,               )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:        KAREN WALKER          REPORTER:       NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

        Before the court is Defendant’s Demand for Security of Costs from Plaintiff
Gaetan Pelletier pursuant to NRS 18.130(1) (ECF No. 11). To date, there has been no response
filed by Plaintiff.

        Defendant’s Demand for Security of Costs (ECF No. 11) is GRANTED. Plaintiff
Gaetan Pelletier shall post a bond or cash deposit in the amount of $500 pursuant to Nev. Rev.
Stat. 18.130(1) on or before Friday, August 27, 2021.

       IT IS SO ORDERED.

                                           DEBRA K. KEMPI, CLERK

                                           By:        /s/______________________
                                                  Deputy Clerk
